Citation Nr: 1044260	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  09-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for jungle rot of the feet.  

3.  Entitlement to service connection for a bilateral knee 
disability.  

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  The Veteran testified at a hearing before the Board June 
2010

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over that 
claim, and it is referred to the AOJ for appropriate 
action.  Prior to the June 2010 Board hearing the Veteran had 
not filed a claim for service connection for tinnitus and the RO 
had not specifically adjudicated such a claim.  However, the 
rating decisions associated with the claims file include tinnitus 
as an issue which has previously been denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary 
before a decision on the merits of the claims can be reached.  

The Veteran testified that he was exposed to gunfire and 
explosions in service.  The Veteran's service personnel records 
show that he was awarded the Purple Heart for wounds received in 
combat.  Therefore, the Board finds that the Veteran engaged in 
combat with the enemy during his service.  Therefore, the Board 
finds that the Veteran's statements in regard to his noise 
exposure credible and consistent with military service.  Thus, 
the Board concludes that the Veteran sustained acoustic trauma 
during service.  38 U.S.C.A. § 1154(b) (West 2002).

At a July 2007 VA examination, the examiner noted that the 
Veteran had military noise exposure including explosions, small 
arms, artillery, helicopters, and mortars and his post-service 
noise exposure included truck driving, pipe fitting, hunting, and 
saws.  The examiner noted that the Veteran had normal hearing on 
his entrance and discharge examinations.  The examiner diagnosed 
the Veteran with bilateral moderate to moderately severe high 
frequency sensorineural hearing loss.  The examiner opined that 
the Veteran's hearing loss was not caused by or the result of 
military service because the Veteran's hearing was normal at his 
enlistment and separation from service.   

The Veteran's representative argued at the June 2010 hearing that 
although the Veteran's service medical records show that the 
Veteran's hearing was normal at his separation from service, the 
Veteran did not actually undergo an audiogram.  The Veteran 
testified that he did not receive a hearing test at separation 
from service.  The Veteran reported that while the VA examination 
report shows that his post-service noise exposure included truck 
driving, pipe fitting, hunting, and saws, he did not recall 
reporting any noise exposure to saws as he is not a carpenter.  
He also reported that he hunted on only an occasional basis, that 
the noise from truck driving is no more than that of a normal 
automobile, and there is no noise in pipe fitting as it is merely 
screwing pipes together and using a manual pipe cutter, not power 
saws.  He indicated that his post-service military noise exposure 
was much less than the noise exposure in service.  The Board 
finds that new information must be considered by a VA examiner to 
properly determine whether the Veteran's military noise exposure 
caused or aggravated his hearing loss.  Therefore, another VA 
examination should be obtained.  

With regard to the Veteran's claim of service connection for 
jungle rot, a bilateral knee disability, a back disability, and 
flat feet, the Veteran testified that his knees and back bothered 
him since he got out of service.  He indicated that he was 
required to carry a ninety-five pound back pack in service and he 
only weighed one hundred and twenty five pounds at the time and 
his knees and back bothered him although he did not seek 
treatment.  With regard to jungle rot, he indicated that his feet 
were constantly wet in service and since service his feet have 
been giving him problems.  He reported that his feet felt like 
leather, itched, and blistered.  The Veteran also testified that 
he had flat feet in service.

VA outpatient treatment reports associated with the claims file 
show a diagnosis of tinea pedis and a past medical history of 
chronic lower back pain and knee pain.  

In initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the Veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been 
afforded a VA examination to determine the etiology of his 
claimed jungle rot of the feet, bilateral knee disability, back 
disability, or flat feet.  A VA examination should be obtained in 
order to ascertain the etiology of the claimed disorders.  

With respect to the Veteran's claim for service connection for a 
back disability, the Board observes that the Veteran has 
testified that disability resulted from his claimed flat feet.  
While there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 
545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  
Because the issues of entitlement to service connection for a 
back disability is inextricably intertwined with his claim for 
service connection for flat feet, the back disability issue 
should also be readjudicated as secondary to the claimed flat 
feet.

VA outpatient treatment reports dated through August 2008 have 
been associated with the claims file.  Because there may be 
outstanding VA medical records that contain information pertinent 
to the Veteran's claim, an attempt to obtain such records should 
be made.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 
Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated 
after August 2008. 

2.  Schedule the Veteran for a VA audiology 
examination.  The audiologist should review 
the claims file and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
hearing loss was caused or aggravated by 
the Veteran's service, including his 
exposure to explosions, small arms, 
artillery, helicopters, and mortars.  A 
complete rationale for any opinion 
expressed must be provided.  The examiner 
is requested to reconcile the medical 
opinion with the other opinion of record 
and address the Veteran's contention that 
his post-service noise exposure was mild in 
comparison to his military noise exposure.
 
3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed bilateral knee disability, back 
disability, and flat feet.  The examiner 
should obtain a detailed medical history 
from the Veteran.  Any indicated tests, 
including X-rays, should be accomplished.  
A complete rationale for any opinion must 
be provided.  The examiner should review 
the claims file and note that review in the 
report.  The examiner should opine as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's claimed bilateral knee 
disability, back disability, and flat feet 
are related to his military service.  If 
the examiner determines that flat feet are 
related to service, the examiner should 
provide an opinion as to whether any 
diagnosed back disability was caused or 
aggravated by the flat feet disability.

4.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed jungle rot of the feet.  The 
examiner should obtain a detailed medical 
history from the Veteran.  Any indicated 
tests should be accomplished.  A complete 
rationale for any opinion must be provided.  
The examiner should review the claims file 
and note that review in the report.  The 
examiner should opine as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
claimed jungle rot of the feet is related 
to his military service or to any exposure 
to herbicides during his service.

5.  Then, readjudicate the claims, to 
specifically include consideration of 
secondary service connection for a back 
disability, claimed as the result of flat 
feet.  If action remains adverse to the 
Veteran, issue a supplemental statement of 
the case and allow the appropriate time for 
response.   Then, return the case to the 
Board.  

The Veteran is advised that failure to appear for an examination 
could adversely affect his claims, to include denial of the 
claims. 38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

